1.  Applicant's amendment, filed 6/29/2021, is acknowledged.

2.   Claims 1, 3-4, 8, 10, 14, 16-21, 30, 31, 41 are pending.

3.  Claims 16-20 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1, 3-4, 8, 10, 14, 21 and 41 are under examination as they read on an agent capable of specifically binding to a ROBO receptor ectodomain polypeptide and the species of ROBO2 D4 domain defined by SEQ ID NO: 31.

5.  In view of the amendment filed on 06/29/2021, only the following rejections are remained.	
 
6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.  Claims 1, 3-4, 8, 10, 14, 21 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 02/04/2021.  

Applicant’s arguments, filed 06/29/2021, have been fully considered, but have not been found convincing.

With respect to representative number of species for the claimed genus, Applicant submits that the specification describes the production, screening and functional assessment of 13 antibodies selected with a recombinant ROBO2 D5-D5 fragment (residues 308-510 of SEQ ID NO : 2, Robo 2), six of which (AbD32839 to AbD3241) proved capable of highly specific binding to Robo2 D4-D4 dimerization (see Figure 14 of the spec).  

This is not found persuasive because while the amino acid sequence of ROBO2’s D4-D5 was known, immunizing an animal with hROBO2 D4-D5 of  SEQ ID NO: 2 will AbD32839 to AbD3241 as is evidenced by the instant specification that six of the thirteen anti-Robo antibody Fabs showed partial or full differential binding. Of these, Fab AbD32836.1 binds well to the w.t. hRobo2 D4-5 [0269].  The knowledge of the amino acid sequence of D4 of hROBO2, by itself, did not put Applicants in possession of antibodies that bind with claimed anti-D4 ROBO2 antibodies.
In Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.

Applicant asserts that the specification provided detailed structural data for another 4 of the six disclosed antibodie, in order to established the possession of a representative number of species of the genus of antibodies satisfying the structural and functional characteristics of the claimed genus of antibodies, pointing to Dr. Opatowsky declaration. 

The Dr. Opatowsky declaration under 37 CFR §1.132, filed 06/29/2021 is insufficient to overcome the Written Description rejection because providing the amino acid sequences of AbD32836 -32838, AbD 32840 and AbD 32841, which are made against D4-D5 of hROBO2 does not change the fact that not all the antibodies that binds to D4-D5 of Robo2 has the claimed functional attributes of binding to a D4 dimerization interface and inhibits Robo2 D4-D4 receptor dimerization as is evidenced by the specification that only six of the thirteen anti-Robo antibody Fabs showed partial or full differential binding. Of these, Fab AbD32836.1 binds well to the w.t. hRobo2 D4-5, with apparent KD value of 0.18 microM, but showed no association to either of the two mutants (F357R and L394R), thereby mapping its binding site to cover the entire D4 dimerization interface [0269]. 


8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.  Claims 1, 3-4, 8, 10, 14, 21 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010233819 (IDS) for the same reasons set forth in the previous Office Action mailed 02/04/2021.



.Applicant argues that the claims requires  the binding hRobo2 D4 ectodomain and inhibiting Robo receptor dimerization.   Applicant points to Example 2 of the specification to show that not all genus anti-D4 hROBO2 antibodies would inhibit Robo receptor dimerization.  Example 2 discloses that not all anti-D4 antibodies interact with the dimerization interface, as was demonstrated for anti-Robo2 antibodies selected which bind the human Robo2 D4-D5 fragment, seven out of the thirteen of which did not show differential binding of wild-type v. dimerization interface mutant D4-D5 fragments:
“Six of the thirteen anti-Robo antibody Fabs showed partial or full differential binding. Of these, Fab AbD32836.1 binds well to the w.t. hRobo2 D4-5, with apparent Kd value of 0.18 microM, but showed no association to either of the two mutants (F357R and L394R), thereby mapping its binding site to cover the entire D4 dimerization interface, (page 53, lines 28-31)
This is not found persuasive because the 13 anti-D4-D5 antibodies in Example 2 is not evidence that that a genus of anti-D4 hROBO2 antibodies would have the claimed function of inhibiting D4-D4 dimerization because there is no 1:1 antigen comparison between the evidence the claimed D4 antigen. Example 2 is directed to a larger antigen comprising both D4 and D5 having 200 amino acid sequence (aa 308-511 of SEQ ID NO:2), while the claimed antigen is D4 having only 64 amino acid sequence (aa 339-402 of SEQ ID NO: 2).  The 7 non-functional anti-D4-D5 antibodies of Example 2 may recognize an antigen outside the claimed D4 of Robo2.
Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference antibody does not bind to D4 and does not inhibit Robo2 D4-D4 receptor dimerization recited in the claim.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   
Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).
Applicant submits that residues 38-47 of SEQ ID NO: 10 of US 2010/233,819, although constituting a portion of instant SEQ ID NO: 31, define a portion of human Robo2 which is outside the D4-D4 dimerization interface, as demonstrated in Figs. 6 and 7 of the instant specification, and illustrated herein below in 3D models of a Robo2 fragment (Yellow=D4, White=dimerization interface, Red= Fragment 38-47 of “819” SEQ ID NO: 10 and Green=D5).
This is not found persuasive because the teachings of US 2010233819 is not limited to residues 38-47 of SEQ ID NO: 10 but rather encompass anti-D4 hRobo2 antibodies to amino acid residues 351-450, 399-412 of SEQ ID NO: 8 (i.e., D4) and 22QPQQPNSRCS31 of claimed SEQ ID NO: 21.  
Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference antibody does not bind to D4 and does not inhibit Robo2 D4-D4 receptor dimerization recited in the claim.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   
Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).


10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1, 3-4, 8, 10, 14, 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (Current Biology 20, 567–572, March 23, 2010) in view of Alisa Campbell (General properties and applications of monoclonal antibodies, Elsevier Science Publishers, 1984, section 1.1) for the same reasons set forth in the previous Office Action mailed 02/04/2021.

Applicant’s arguments, filed 06/29/2021, have been fully considered, but have not been found convincing.

Applicant submits that the functional features of the claimed antibodies are not inherent to anti-Robo2 antibodies of Evans et al and Campbell.  Applicant submits that the specification at page 53, lines 21-31 shows that only 6 out of 13  anti-Robo2 receptor D4-D5 antibodies were identified to to inhibit D4-D4 receptor dimerization.  Applicant concluded that a mere ability to bind to a region including the Robo2 Ig4 domain does not inherently confer the functional characteristics of the claimed antibodies, namely binding to the D4 interface and inhibition of D4-D4 dimerization. 

This is not found persuasive because results in the specification cannot be clearly equated with the claimed invention.  Example 2 of the specification uses D4-D5 as the antigen in isolating the anti-D4-D5 antibodies and the result of antibodies binding are expected to bind D4, D5 and D4+D5 and the showing of only 6 out of 13 anti-D4-D5 Robo2 antibodies to bind only D4 would be expected since the isolated anti-D4-D5 antibodies would be expected to bind epitopes within 


Applicant submits that Evans et al teaches away from the claimed antibodies. Applicant submits that the present inventors were the first to identify the D4-D4 dimerization interface, Evans et al clearly teaches away from the importance of the D4 (ig4) domain to any of the Robo-related functions assessed in their research:  The cited passage from Evans et al concludes that the Robo2 Ig4 domain makes no contribution to Robo2 function.  

This is not found persuasive because mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.

12.  Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 21, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644